Per Curiam.

The true construction of the letter of credit is, that it is to be confined to the first parcel of goods. It would be unjust and unreasonable to extend it to an indefinite credit for an indefinite time. The plaintiffs did not, probably, understand it so; for after goods had been, at several times, taken up on credit and paid for, they took a note for the last parcel, which was above a year and a half after the first transaction. This is a very different case from that of Hutchinson v. Bell, (1 Taunton, 558.) for that was a case of a fraudulent representation, and the defendant there was held to be liable only within a reasonable time. Here the letter of credit was given in good faith. It must have been intended as an introduction for their sons to business and credit. The natural inference is, that a continuing credit was to depend dn the future conduct of the sons. I The letter gave an unlimited credit as to amount. Here it was explicit, but was silent as to the continuance of the credit to future sales. Expressio unius est exclusio alterius. Judgment ought to be given for the defendants.
Judgment for the defendants.